Citation Nr: 1401705	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis that the failure to grant service connection for PTSD in a December 1991 rating decision constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2005 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

Additionally, the Veteran requested a hearing before a member of the Board with respect to his specific allegation of CUE.  The Veteran was scheduled for that hearing in October 2013 and failed to report for that hearing without explanation.  Therefore, that hearing request is deemed to have been withdrawn. 

This case was previously before the Board and in an April 2008 decision, the Board denied entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an April 2010 Order, the Court granted a Joint Motion of the Parties and remanded the case to the Board for action consistent with the Joint Motion.  In September 2010, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.

FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was filed at the RO on August 19, 1991, and the claim was denied in a December 1991 rating decision, which was not appealed within one year and became final.

2.  The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD on July 20, 1998, based on which service connection was ultimately granted for PTSD, more than one year following his separation from active service.  

3.  Prior to July 20, 1998, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD following the December 1991 denial. 

4.  The Veteran has not identified an error of fact or law in the December 1991 rating decision to deny entitlement to service connection for PTSD that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 20, 1998, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

2.  Clear and unmistakable error is not shown in the December 1991 rating decision denying entitlement to service connection for PTSD.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (2004).  However, the Board notes that in a May 2006 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

With regard to the Veteran's claim of entitlement to an earlier effective date based on CUE, VA's duties to assist and notify are not applicable to CUE motions.  CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a claimant, as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Therefore, the Board finds that the Veteran's CUE claim is not subject to the duties to notify and assist.  The Board notes that the Veteran and his representative have been accorded sufficient opportunity to present contentions.  There is no indication that they have further argument to present.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2002).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The criteria to determine whether CUE was present in a prior determination are that:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Veteran has asserted that he should be granted an effective date prior to July 20, 1998, for the grant of service connection for PTSD as he has had PTSD since he separated from active service.  Additionally, the Veteran has asserted that the effective date of service connection should, at the very least, be the date of his original previously denied claim of entitlement to service connection, on August 19, 1991, as the same facts were of record at the time of the denial of that claim as were of record when he was finally granted entitlement to service connection for PTSD in June 2003.

With regard to the Veteran's claim that he has experienced PTSD since his separation from active service, the Board notes that the Veteran was separated from active service in December 1968.  Despite the fact that there is some evidence indicating that the Veteran received mental health treatment as early as 1975, the Veteran did not file a claim of entitlement to service connection for PTSD prior to his August 1991 original claim.  At that time, while the Veteran did have mental health difficulties, he had not been diagnosed with PTSD and he was denied entitlement to service connection for PTSD in a December 1991 rating decision on the basis that he did not have a diagnosis of PTSD and so, there was no evidence that PTSD was incurred in or aggravated by active service.

The Veteran did not file a claim to reopen the previously denied claim of entitlement to service connection for PTSD until July 20, 1998, and there is no confirmed diagnosis of PTSD of record prior to January 2003.  The Veteran was granted entitlement to service connection effective the July 20, 1998, date of his claim to reopen, based on the January 2003 diagnosis of PTSD.  Those facts are not in dispute.  

The Board notes that the more accurate effective date in this case would actually be the date entitlement arose, which is the date when the Veteran first had a confirmed diagnosis of PTSD, in January 2003.  In this case, the effective date has been assigned to the earlier of the date of claim or the date entitlement arose, rather than the later, as the law provides.  Therefore, the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the Veteran's allegations of CUE in the December 1991 rating decision, careful review of the claims file shows that the Veteran was in receipt of mental health treatment since 1975.  A review of the record shows that the Veteran was diagnosed with a myriad of mental health disabilities, to include psychosis and paranoid schizophrenia, but there is no record of a diagnosis of PTSD prior to January 2003.  In conjunction with his August 1991 claim, the Veteran was provided VA psychiatric examinations in September and October 1991.  At that time, following interview with and examination of the Veteran, the examiners diagnosed specific delusional disorder and paranoid schizophrenia respectively.  The October 1991 VA examiner specifically stated that the Veteran did not have PTSD as he did not persistently re-experience his reported traumatic events.  

In essence, the Veteran's allegation of CUE is based on the RO's weighing of the evidence of record at the time of the December 1991 rating decision.  Specifically, the Veteran has argued that the eventual January 2003 diagnosis of PTSD was made based on the symptoms that were already of record at the time of the December 1991 rating decision.  

The Board notes that in order to find CUE, either the correct facts, as they were known at the time, were not considered by the adjudicator, or the extant law was misapplied.  CUE is more than a simple disagreement as to how the facts were weighed or evaluated in the context of the governing statutes, regulations, and case law then in effect.  At the time of the December 1991 rating decision, a confirmed diagnosis of PTSD must have been of record in order to warrant a grant of entitlement to service connection for PTSD.  However, there was no diagnosis of PTSD of record prior to January 2003 and the October 1991 VA examiner made a specific finding that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Therefore, the RO's reliance on the medical evidence of record at the time of the December 1991 decision was not in error.  In fact, it would have been an error to not rely upon the competent medical evidence of record at the time of the December 1991 decision.  

There is no indication that the finding in the December 1991 rating decision that there was no diagnosis of PTSD of record ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Therefore, the Board finds that the criteria for an earlier effective date for the grant of service connection of PTSD, to include based on CUE in the December 1991 rating decision that denied service connection for PTSD, have not been met.


ORDER

Entitlement to an effective date earlier than July 20, 1998, for the grant of entitlement to service connection for PTSD, to include on the basis of CUE in the previous denial of service connection for PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


